Citation Nr: 0304958	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his father and sister


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from January to March 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) October 1999 decision, declining to reopen the 
claims of service connection for bilateral hearing loss and 
seizure disorder.  In December 2001, the Board reopened these 
claims and remanded the case to the RO for additional 
development.   

The Board Member who heard testimony before the veteran in 
August 2001 has since retired.  In light of the decision of 
the Board, the undersigned sees no prejudice to the veteran 
in proceeding with the veteran's case at this time. 


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss and a seizure 
disorder.  

2.  A head injury and exposure to loud noises is indicated 
within the veteran's service from January to March 1974.  

3.  It is shown that the veteran's current bilateral hearing 
loss and a seizure disorder was either caused or aggravated 
as the result of his military service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss and a seizure 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records reveal no report or 
clinical finding indicating any hearing impairment, or head 
or acoustic trauma on service entrance medical examination in 
January 1974; on examination, defective hearing was diagnosed 
(supported by audiometry findings) and an "H2" physical 
profile assigned, but he was found qualified for enlistment.  
Later in January 1974, he sought medical consultation for a 
left earache.  On a follow-up examination during the 
remainder of his brief active service it was determined that 
he had bilateral hearing loss with a history of noise 
exposure and that he had symptoms including headaches, 
earaches and ear congestion, decreased hearing, tinnitus, and 
vertigo

On examination in February 1974, it was indicated that he had 
no history of head trauma, ear disease or surgery, or 
neurological impairment.  Later, an examiner assigned an "H3" 
profile due to hearing loss, recommending separation from 
service due to that disability, observing that if the hearing 
loss had been "H3" at the time of service entrance, the 
veteran should have been denied entry into service.  He 
underwent a medical board examination, finding that he had 
preexisting hearing loss with history of noise exposure, and 
that his hearing impairment was not incurred or aggravated by 
service.  He was separated from the service in March 1974 due 
to hearing impairment.  In an undated statement of medical 
condition, he indicated that his medical condition 
(apparently prior to service separation) changed in that his 
hearing loss seemed to be getting worse from "cannon fire" 
and a fall.

Post-service clinical records (VA and private), dated from 
September 1980 to June 1998, document treatment for symptoms 
and impairment including bilateral hearing loss and a seizure 
disorder (clinical evidence of a seizure disorder, manifested 
by recurrent syncopal episodes, appears to have been 
indicated, initially, during VA outpatient treatment in 
August 1993).  On numerous occasions during the treatment, 
the veteran reported a history of noise exposure/acoustic 
trauma and head trauma during his brief period of active 
service, suggesting that such trauma/exposure gave rise to 
his hearing loss and seizure disorder disabilities.  Based on 
his reported sequence of events allegedly giving rise to his 
disabilities, some physicians (including a "S.W., M.D.") 
opined that his impairment was in fact related to injuries 
sustained in service.

Non-medical records consist of administrative documents from 
the Social Security Administration (SSA), reflecting that 
that he has received SSA disability benefits since September 
1993 due to Bell's palsy and a seizure disorder, as well as 
his own repeated accounts, written and oral, describing the 
sequence of events allegedly giving rise to his pertinent 
disabilities.  The veteran suggested that he did not have any 
hearing loss or seizure disorder before service, that he 
sustained injury in service resulting in hearing loss and a 
seizure disorder, and that his current disabilities were 
related to in-service trauma.

Evidence submitted since the most recent final RO decision in 
March 1999 includes duplicate copies of portions of the 
veteran's service medical records, a July 1993 X-ray study of 
the lungs, and August 1993 computerized tomography of the 
head.

In September 1999 and July 2000, Dr. W. reports that he 
treated the veteran since September 1995 for a seizure 
disorder.  Reportedly, the veteran sustained head trauma 
during his brief active service resulting, in pertinent part, 
in a seizure disorder.  It is contended that this trauma also 
aggravated his preexisting bilateral hearing loss.  The 
physician indicates that the veteran's "worsening" hearing 
and seizure disorder were likely the result of head trauma in 
service.

At an August 2001 Travel Board hearing, the veteran 
reiterated the previously described sequence of events 
allegedly giving rise to his hearing loss and a seizure 
disorder, stressing that he did not have any hearing loss or 
seizures prior to service, and suggesting that those 
disabilities were related to head trauma in service.  At that 
hearing, the veteran's father and sister testified that they 
did not observe him to have any hearing impairment or 
seizures prior to entering service but, within short time 
following service separation, he displayed various symptoms 
and impairment including swelling of the face, dizziness, 
severe headaches, and hearing impairment.

In December 2001, the Board reopened these claims and 
remanded the case to the RO for additional development  On 
the authorized audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
15
15
20
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner found hearing loss that was as likely as not 
caused by military noise exposure.  It was also noted that it 
was "possible" that the veteran already had hearing loss 
upon enlistment.  

On VA neurology examination in May 2002, a post-traumatic 
seizure disorder was found.  The examiner found (based on a 
review of the medical evidence) that the seizure disorder was 
linked to his history of head trauma in service.
 
II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light of the 
Board's determination in this case, further development of 
these issues in light of the VCAA is clearly not warranted.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater (as in this case 
regarding the left ear); when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater (as 
in this case regarding both ears); or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R.  § 3.385.

In May 2002 and at other times, the veteran has been 
diagnosed with bilateral hearing loss and a seizure disorder 
associated with his service.  During his limited period of 
service the veteran contends that he was exposed to loud 
noise.  The Board finds this contention to be credible.  A 
head trauma is also contended.  Based on a review of the 
service medical records and the veteran's testimony, the 
Board finds this contention is also credible. 

It appears that the veteran did have hearing loss prior to 
service.  Notwithstanding, the question of whether all of the 
hearing loss or the difficulties with a seizure disorder are 
the result of his service is not before the Board at this 
time.  A condition may be service connected if it is caused 
or aggravated by military service.  In adjudicating this 
claim, the Board has also considered the doctrine of 
reasonable doubt.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinions received the issue of service connection for these 
claims is in relative equipoise.  The claims are, therefore, 
granted.  The nature and extent of these disorders, and how 
much of the veteran's difficulties can be reasonable 
associated with his now service connected disorders, is not 
before the Board at this time.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted

Entitlement to service connection for a seizure disorder is 
granted.  


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

